               Case:20-01947-jwb               Doc #:395 Filed: 11/23/2020                   Page 1 of 12




                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF MICHIGAN


In re:                                                                                  Chapter 11
Barfly Ventures, LLC, et al.1                                                           CASE NO: 20-01947
                                                                                        HON. James W. Boyd
Debtor. _______________________/                                                        Jointly Administered
      SUMMARY OF FIFTH MONTHLY FEE STATEMENT OF ROCK CREEK ADVISORS, LLC FOR
     PAYMENT OF COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
    EXPENSES AS FINANCIAL ADVISOR FOR DEBTOR FOR THE PERIOD FROM OCTOBER 1, 2020
                              THROUGH OCTOBER 31, 2020


Name of Applicant:                                                  Rock Creek Advisors, LLC

Authorized to Provide Professional Services to:                     The above captioned Debtor

Date of Order Approving Retention:                                  July 22, 2020

Effective Date of Retention:                                        June 3, 2020

Period for which compensation and                                   October 1, 2020 through
reimbursement are sought:                                           October 31, 2020

Total Amount of Compensation sought as                              $ 115,715.00
actual, reasonable and necessary:                                   80%:    $ 92,572.00
                                                                    20%:    $ 23,143.00

Amount of Reimbursement sought:                                     $0.00

This is a(n): X Monthly ___Interim ___Final Application

Rock Creek Advisors, LLC

/s/ Brian Ayers


1
  - The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129), 50 Amp
Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC
(d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCatConcessions, LLC (2597),
HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a
HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242),
HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCatLouisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of
the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)(4255).
                 Case:20-01947-jwb          Doc #:395 Filed: 11/23/2020     Page 2 of 12

Rock Creek Advisors LLC
555 Fifth Avenue, 14th Floor
New York, NY 10017 US
jgansman@rockcreekFA.com
rockcreekfa.com




INVOICE
BILL TO                               SHIP TO                              INVOICE #   1258
Barfly Ventures, LLC                  Barfly Ventures, LLC                     DATE    11/17/2020
35 Oakes St SW Ste 400                35 Oakes St SW Ste 400               DUE DATE    11/17/2020
Grand Rapids, MI 49503                Grand Rapids, MI 49503                  TERMS    Due on receipt
United States                         United States




 SERVICE            DESCRIPTION                                             QTY        RATE        AMOUNT

 Financial          Jim Gansman                                            24.70   575.00        14,202.50
 Advisory
 Services
 Financial          Paul Neitzel                                          121.80   525.00        63,945.00
 Advisory
 Services
 Financial          Brian Ayers                                             9.90   475.00          4,702.50
 Advisory
 Services
 Financial          Chris Peirce                                           66.20   375.00        24,825.00
 Advisory
 Services
 Financial          Tim Peach                                               8.20   600.00          4,920.00
 Advisory
 Services
 Financial          Lindsey Neitzel                                        10.40   300.00          3,120.00
 Advisory
 Services


                                                         BALANCE DUE
                                                                                        $115,715.00
                Case:20-01947-jwb        Doc #:395 Filed: 11/23/2020    Page 3 of 12
Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: Ventures,
BarFly  20-01947-jwb
                  LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

           Project Category Summary
                                                                       Hours       Amount
           Attendance at Court Hearings and Review of Pleadings          4.4   $     2,390.00
           Bankruptcy Reporting                                         10.5   $     4,532.50
           Business Analysis                                            32.3   $    14,277.50
           Business Operations                                          86.1   $    42,402.50
           Creditors/Creditor Committee Communication                    2.2   $     1,020.00
           Discussions with Lender                                       1.6   $       840.00
           Fee Application                                              10.4   $     3,120.00
           Landlord Negotiations                                        25.9   $    13,542.50
           Meetings - Other                                              -     $          -
           Meetings - with Counsel                                       3.6   $     1,990.00
           Meetings - with Debtor                                        3.3   $     1,792.50
           Sale Process                                                 60.9   $    29,807.50
            Total                                                      241.2   $   115,715.00
            Case:20-01947-jwb       Doc #:395 Filed: 11/23/2020   Page 4 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person
                                                          Hours       Rate       Amount

Attendance at Court Hearings and Review of Pleadings
Jim Gansman                                                1.6    $ 575.00 $          920.00
Paul Neitzel                                               2.8    $ 525.00          1,470.00
Sub-Total                                                  4.4    $ 543.18 $        2,390.00

Bankruptcy Reporting
Brian Ayers                                                0.4    $   475.00 $        190.00
Paul Neitzel                                               3.7    $   525.00        1,942.50
Chris Peirce                                               6.4    $   375.00        2,400.00
Sub-Total                                                 10.5    $   431.67 $      4,532.50

Business Analysis
Brian Ayers                                                1.4    $   475.00 $        665.00
Paul Neitzel                                              13.5    $   525.00        7,087.50
Chris Peirce                                              17.4    $   375.00        6,525.00
Sub-Total                                                 32.3    $   442.03 $     14,277.50

Business Operations
Brian Ayers                                                2.7    $   475.00 $      1,282.50
Jim Gansman                                                7.3    $   575.00        4,197.50
Tim Peach                                                  8.2    $   600.00        4,920.00
Paul Neitzel                                              43.6    $   525.00       22,890.00
Chris Peirce                                              24.3    $   375.00        9,112.50
Sub-Total                                                 86.1    $   492.48 $     42,402.50

Creditors/Creditor Committee Communication
Jim Gansman                                                0.3    $   575.00 $        172.50
Paul Neitzel                                               0.9    $   525.00          472.50
Chris Peirce                                               1.0    $   375.00          375.00
Sub-Total                                                  2.2    $   463.64 $      1,020.00

Discussions with Lender
Paul Neitzel                                               1.6    $ 525.00 $         840.00
Sub-Total                                                  1.6    $ 525.00 $         840.00

Fee Application
Lindsey Neitzel                                           10.4    $ 300.00 $        3,120.00
Sub-Total                                                 10.4    $ 300.00 $        3,120.00

Landlord Negotiations
Brian Ayers                                                1.1    $ 475.00 $          522.50
Paul Neitzel                                              24.8    $ 525.00         13,020.00
Sub-Total                                                 25.9    $ 522.88 $       13,542.50
           Case:20-01947-jwb        Doc #:395 Filed: 11/23/2020   Page 5 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person
                                                          Hours       Rate       Amount



Meetings - with Counsel
Jim Gansman                                                2.0    $ 575.00 $        1,150.00
Paul Neitzel                                               1.6    $ 525.00            840.00
Sub-Total                                                  3.6    $ 552.78 $        1,990.00

Meetings - with Debtor
Jim Gansman                                                1.2    $ 575.00 $          690.00
Paul Neitzel                                               2.1    $ 525.00          1,102.50
Sub-Total                                                  3.3    $ 543.18 $        1,792.50

Sale Process
Brian Ayers                                                4.3    $   475.00 $      2,042.50
Jim Gansman                                               12.3    $   575.00        7,072.50
Paul Neitzel                                              27.2    $   525.00       14,280.00
Chris Peirce                                              17.1    $   375.00        6,412.50
Sub-Total                                                 60.9    $   489.45 $     29,807.50

Total                                                     241.2              $    115,715.00
                                                             Case:20-01947-jwb                             Doc #:395 Filed: 11/23/2020                                            Page 6 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
Date            Professional      Project Category               Description                                                                                    Hours         Billable Rate    Billable Amount
10/1/2020       Paul Neitzel      Business Operations            Discuss operations and payments with Ned & Tim                                                          0.3 $       525.00 $           157.50
10/1/2020       Chris Peirce      Business Operations            Cash flow call - discuss AP issues, month end close, and payroll                                        0.4 $       375.00 $           150.00
10/1/2020       Chris Peirce      Sale Process                   Provide file for Mastodon with managers and salaries for each location and add to data room             0.3 $       375.00 $           112.50
10/1/2020       Paul Neitzel      Creditors/Creditor Committee   Send updated c/f and WDB to UCC with short bridge.                                                      0.2 $       525.00 $           105.00
10/1/2020       Paul Neitzel      Landlord Negotiations          Review and respond to Holland lease comments                                                            0.4 $       525.00 $           210.00
10/1/2020       Paul Neitzel      Landlord Negotiations          Review and respond to Detroit landlord re: amendment. Address comments with WNJ. Modify payment         0.7 for
                                                                                                                                                                              $ October
                                                                                                                                                                                     525.00
                                                                                                                                                                                        rent with
                                                                                                                                                                                               $ AP     367.50
10/1/2020       Paul Neitzel      Landlord Negotiations          Modify Ann Arbor lease amendment and respond to tenant and landlord with suggested changes 0.7 $                    525.00 $           367.50
10/1/2020       Paul Neitzel      Sale Process                   Calls w/ John and Jim and Committee counsel re new proposals on wind down budget                        1.3 $       525.00 $           682.50
10/1/2020       Jim Gansman       Sale Process                   Calls w/ John and Paul and Committee counsel re new proposals on wind down budget                       1.3 $       575.00 $           747.50
10/1/2020       Jim Gansman       Creditors/Creditor Committee   Call with Paul and John re: UCC/buyer negotiations                                                      0.3 $       575.00 $           172.50
10/1/2020       Paul Neitzel      Creditors/Creditor Committee   Call with Jim (Rock Creek) and John (Pachulski) re: UCC/buyer negotiations                              0.3 $       525.00 $           157.50
10/1/2020       Paul Neitzel      Business Operations            Call with Ned re: WDB and lease negotiations                                                            0.2 $       525.00 $           105.00
10/1/2020       Brian Ayers       Sale Process                   Review proposed UCC comments/proposal re wind down budget                                               0.6 $       475.00 $           285.00
10/2/2020       Paul Neitzel      Landlord Negotiations          Update BFV and counsel on status of leases. Send emails to GRBC and Broad Ripple                        0.8 $       525.00 $           420.00
10/2/2020       Paul Neitzel      Bankruptcy Reporting           Consolidate chapter 5 claims                                                                            3.7 $       525.00 $         1,942.50
10/2/2020       Paul Neitzel      Business Analysis              Revised WDB with line item caps                                                                         0.4 $       525.00 $           210.00
10/2/2020       Paul Neitzel      Business Analysis              Revisions to WDB and respond to questions from company                                                  0.7 $       525.00 $           367.50
10/2/2020       Paul Neitzel      Meetings - with Debtor         Call with Ned re: Ch. 5 claims and payroll timing after close                                           0.3 $       525.00 $           157.50
10/2/2020       Paul Neitzel      Creditors/Creditor Committee   Call with UCC FA re: WDB                                                                                0.4 $       525.00 $           210.00
10/2/2020       Paul Neitzel      Business Operations            Emails re: D&O waiver language                                                                          0.2 $       525.00 $           105.00
10/2/2020       Paul Neitzel      Landlord Negotiations          Emails re: Ann Arbor amendment                                                                          0.2 $       525.00 $           105.00
10/2/2020       Chris Peirce      Sale Process                   Provide Amherst Partners with detail of insider payments from the SOFA                                  0.3 $       375.00 $           112.50
10/2/2020       Paul Neitzel      Business Operations            Update Chapter 5 claims                                                                                 0.3 $       525.00 $           157.50
10/2/2020       Brian Ayers       Business Operations            review of avoidance actions                                                                             0.4 $       475.00 $           190.00
10/3/2020       Paul Neitzel      Landlord Negotiations          Monthly sales and analysis provided to GRBC for lender review                                           0.6 $       525.00 $           315.00
10/4/2020       Jim Gansman       Business Operations            Emails and call w Debbie Gross re COVID 19 business interruption insurance                              0.8 $       575.00 $           460.00
10/4/2020       Chris Peirce      Business Operations            Discuss Barfly financial support with Paul Neitzel and Jim Gansman                                      0.1 $       375.00 $            37.50
10/4/2020       Paul Neitzel      Business Operations            Calls/emails regarding BFV accounting staff plan                                                        0.3 $       525.00 $           157.50
10/4/2020       Paul Neitzel      Business Operations            Review GRBC amendment proposal                                                                          0.4 $       525.00 $           210.00
10/4/2020       Paul Neitzel      Business Operations            Discuss Barfly financial support with Chris and Jim                                                     0.1 $       525.00 $            52.50
10/5/2020       Jim Gansman       Business Operations            Discuss Barfly financial support with Paul Neitzel and Chris Peirce                                     0.1 $       575.00 $            57.50
10/5/2020       Paul Neitzel      Business Operations            Call with Denise re: GRBC rent                                                                          0.2 $       525.00 $           105.00
10/5/2020       Chris Peirce      Creditors/Creditor Committee   Prepare and send updated cash flow forecast file to UCC                                                 0.5 $       375.00 $           187.50
10/5/2020       Chris Peirce      Business Operations            Prepare new cash flow forecast file                                                                     0.5 $       375.00 $           187.50
10/5/2020       Paul Neitzel      Discussions with Lender        Call with Kyle from Congruent                                                                           0.1 $       525.00 $            52.50
10/5/2020       Paul Neitzel      Landlord Negotiations          Review of Holland proposed lease amendment                                                              0.2 $       525.00 $           105.00
10/5/2020       Paul Neitzel      Landlord Negotiations          Edit Ann Arbor lease amendment to reference sales tax form                                              0.7 $       525.00 $           367.50
10/5/2020       Paul Neitzel      Landlord Negotiations          Edit Stella's amendment for additional provisions requires                                              0.8 $       525.00 $           420.00
10/5/2020       Paul Neitzel      Landlord Negotiations          Detroit amendment changes                                                                               0.9 $       525.00 $           472.50
10/6/2020       Paul Neitzel      Meetings - with Debtor         Call with CEO (Ned) re: cash, landlords and accounting staff                                              1 $       525.00 $           525.00
10/6/2020       Paul Neitzel      Discussions with Lender        Emails with lender and counsel re: Bi claim                                                             0.1 $       525.00 $            52.50
10/6/2020       Chris Peirce      Business Operations            Daily cash flow call - discuss AP issues regarding oldco/newco, transition and backfilling of accounting0.7
                                                                                                                                                                          functions
                                                                                                                                                                              $      375.00 $           262.50
10/6/2020       Chris Peirce      Business Operations            Call with Brian Ayers re cash forecast                                                                  0.3 $       375.00 $           112.50
10/6/2020       Paul Neitzel      Business Operations            Payroll discussion with Ellen & Leann                                                                   0.3 $       525.00 $           157.50
10/6/2020       Jim Gansman       Meetings - with Counsel        Call w/ John and Paul regarding payments after close, who actually pays them and final fee apps         0.6 $       575.00 $           345.00
10/6/2020       Paul Neitzel      Meetings - with Counsel        Call with Gansman and Lucas re: closing and timing of payments                                          0.6 $       525.00 $           315.00
10/6/2020       Chris Peirce      Business Operations            Update cash flow forecast with actuals                                                                  0.5 $       375.00 $           187.50
10/6/2020       Paul Neitzel      Business Analysis              Call with company re: financials, AP items, newco/oldco, P9                                             0.7 $       525.00 $           367.50
10/6/2020       Paul Neitzel      Business Analysis              Update c/f for out-months, update waterfall, build peak cash need table                                 2.1 $       525.00 $         1,102.50
10/6/2020       Chris Peirce      Business Analysis              Reconcile cash flow plug amount in forecast                                                             3.6 $       375.00 $         1,350.00
10/6/2020       Brian Ayers       Business Operations            Review updated cash flow                                                                                0.3 $       475.00 $           142.50
10/6/2020       Brian Ayers       Business Operations            call with Chris Peirce re cash forecast                                                                 0.3 $       475.00 $           142.50
10/7/2020       Paul Neitzel      Discussions with Lender        Call with Kyle at Congruent re: wind down budget                                                        0.3 $       525.00 $           157.50
10/7/2020       Paul Neitzel      Business Operations            Emails with HR (Ellen) re: w-2 and Q3 bonuses                                                           0.2 $       525.00 $           105.00
10/7/2020       Chris Peirce      Business Analysis              Continue cash flow reconciliation analysis                                                                1 $       375.00 $           375.00
10/7/2020       Chris Peirce      Business Analysis              Email Tim Gauthier regarding specific account debits for cash flow reconciliation                       0.1 $       375.00 $            37.50
10/7/2020       Paul Neitzel      Business Analysis              Call with company re: c/f and wind down                                                                 1.7 $       525.00 $           892.50
10/7/2020       Chris Peirce      Business Analysis              Daily cash flow call - discuss prior week actuals vs. forecast, forecast go forward, and wind down budget/sale
                                                                                                                                                                         1.7 $ process
                                                                                                                                                                                     375.00 $           637.50
10/7/2020       Paul Neitzel      Business Analysis              Work on cash f/c, wind down and august professional fee payment                                         1.2 $       525.00 $           630.00
10/7/2020       Paul Neitzel      Landlord Negotiations          Review and email Detroit amendment to landlord                                                          0.3 $       525.00 $           157.50
                                                             Case:20-01947-jwb                            Doc #:395 Filed: 11/23/2020                                          Page 7 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
Date            Professional      Project Category               Description                                                                                  Hours        Billable Rate       Billable Amount
10/7/2020       Paul Neitzel      Discussions with Lender        Summarize latest c/f for lender and email                                                            0.3 $      525.00 $              157.50
10/7/2020       Paul Neitzel      Landlord Negotiations          Review and edit GRBC proposal                                                                        1.4 $      525.00 $              735.00
10/7/2020       Paul Neitzel      Landlord Negotiations          Review, summarize and email debtor and counsel re: East Lansing proposed amendment                   0.8 $      525.00 $              420.00
10/7/2020       Paul Neitzel      Business Operations            Email re: quarterly bonus payments                                                                   0.1 $      525.00 $               52.50
10/7/2020       Paul Neitzel      Business Operations            Emails re: investment banker fees for October                                                        0.1 $      525.00 $               52.50
10/7/2020       Paul Neitzel      Meetings - with Debtor         calls with Jim and John re liquor licenses and getting sale completed                                0.4 $      525.00 $              210.00
10/7/2020       Chris Peirce      Business Analysis              Continue analyzing cash flow forecast                                                                1.9 $      375.00 $              712.50
10/7/2020       Jim Gansman       Meetings - with Debtor         Call w/ Ned re ongoing accounting services for BarFly                                                0.3 $      575.00 $              172.50
10/7/2020       Jim Gansman       Meetings - with Debtor         calls w/ Paul and John re liquor licenses and getting sale completed                                 0.4 $      575.00 $              230.00
10/8/2020       Paul Neitzel      Business Analysis              Call with debtor re: payments and operations                                                         0.5 $      525.00 $              262.50
10/8/2020       Paul Neitzel      Landlord Negotiations          Call with counsel and debtor re: status of leases                                                    1.2 $      525.00 $              630.00
10/8/2020       Paul Neitzel      Sale Process                   Call with Mastodon                                                                                   0.4 $      525.00 $              210.00
10/8/2020       Paul Neitzel      Sale Process                   Calls w/ John and Jim re outstanding issues for APA                                                  0.6 $      525.00 $              315.00
10/8/2020       Paul Neitzel      Landlord Negotiations          Review and email Ann Arbor edits to amendment                                                        0.3 $      525.00 $              157.50
10/8/2020       Paul Neitzel      Business Operations            Emails with Ned re: GFS settlement                                                                   0.4 $      525.00 $              210.00
10/8/2020       Chris Peirce      Business Analysis              Cash flow call - discuss oldco/newco transition, AP issues, and Q3 bonus                             0.5 $      375.00 $              187.50
10/8/2020       Chris Peirce      Sale Process                   Request and review sales by week by location for 2019 for Mastodon                                   0.5 $      375.00 $              187.50
10/8/2020       Chris Peirce      Creditors/Creditor Committee   Create cash flow file for UCC and UST and upload to data site                                        0.5 $      375.00 $              187.50
10/8/2020       Chris Peirce      Business Analysis              Continue cash flow variance research                                                                 0.5 $      375.00 $              187.50
10/8/2020       Chris Peirce      Sale Process                   Review APA schedules prior to call with Paul Neitzel and Brian Ayers                                 0.2 $      375.00 $               75.00
10/8/2020       Chris Peirce      Sale Process                   Call with Paul Neitzel and Brian Ayers to review and discuss APA schedules                           1.2 $      375.00 $              450.00
10/8/2020       Chris Peirce      Sale Process                   Email Ned Lidvall and Liz Von Eitzen regarding status of executory contracts and cures               0.1 $      375.00 $               37.50
10/8/2020       Chris Peirce      Sale Process                   Send Jason Rosell APA schedules for call on 10/9                                                     0.1 $      375.00 $               37.50
10/8/2020       Paul Neitzel      Business Operations            Review APA schedules with Brian and Chris                                                            1.2 $      525.00 $              630.00
10/8/2020       Jim Gansman       Sale Process                   Calls w/ John and Paul re outstanding issues for APA                                                 0.6 $      575.00 $              345.00
10/8/2020       Brian Ayers       Sale Process                   Review of APA draft schedules and completion check list in prep for call, review and update of post-petition
                                                                                                                                                                      0.6 $ accounts
                                                                                                                                                                                 475.00
                                                                                                                                                                                     payable
                                                                                                                                                                                          $            285.00
10/8/2020       Brian Ayers       Sale Process                   Call with P. Neitzel and C. Peirce re APA Schedules                                                  1.2 $      475.00 $              570.00
10/8/2020       Brian Ayers       Landlord Negotiations          Call with Counsel regarding leases                                                                   1.1 $      475.00 $              522.50
10/9/2020       Paul Neitzel      Landlord Negotiations          Emails with counsel re: EL and GRBC lease amendments                                                 0.2 $      525.00 $              105.00
10/9/2020       Paul Neitzel      Landlord Negotiations          Review and call with WNJ re: GRBC lease amendment                                                    0.2 $      525.00 $              105.00
10/9/2020       Paul Neitzel      Sale Process                   Review APA schedules with Pachulski and RC                                                             1 $      525.00 $              525.00
10/9/2020       Chris Peirce      Sale Process                   Call with Paul Neitzel, Brian Ayers, and Jason Rosell regarding APA Schedules                          1 $      375.00 $              375.00
10/9/2020       Paul Neitzel      Landlord Negotiations          Call with Liz at WNJ regarding GR BC                                                                 0.2 $      525.00 $              105.00
10/9/2020       Paul Neitzel      Meetings - with Debtor         Call with Ned re: leases and operations                                                              0.2 $      525.00 $              105.00
10/9/2020       Brian Ayers       Sale Process                   Call with Chris Peirce, Paul Neitzel and Counsel re APA schedules                                      1 $      475.00 $              475.00
10/9/2020       Brian Ayers       Business Operations            Review of Gordon foods settlement                                                                    0.2 $      475.00 $               95.00
10/10/2020      Paul Neitzel      Business Operations            Call with buyer CFO re fu da flow                                                                    0.2 $      525.00 $              105.00
10/10/2020      Paul Neitzel      Meetings - with Counsel        Call wit paculaki (Jason) re: nivation agreements                                                    0.1 $      525.00 $               52.50
10/10/2020      Paul Neitzel      Business Operations            Emails re: notavtion agreements                                                                      0.1 $      525.00 $               52.50
10/10/2020      Chris Peirce      Business Analysis              Build file with 2020 sales by week by location from flash sales reports for Mastodon and CIP         1.5 $      375.00 $              562.50
10/10/2020      Paul Neitzel      Sale Process                   Emails re: sale objections                                                                           0.3 $      525.00 $              157.50
10/10/2020      Lindsey Neitzel   Fee Application                Fee App                                                                                              4.7 $      300.00 $            1,410.00
10/10/2020      Jim Gansman       Sale Process                   Call w/ John re pre and post closing work for buyer                                                  0.3 $      575.00 $              172.50
10/11/2020      Paul Neitzel      Landlord Negotiations          Email Kalamazoo landlord                                                                             0.1 $      525.00 $               52.50
10/10/2020      Lindsey Neitzel   Fee Application                Fee App                                                                                              5.7 $      300.00 $            1,710.00
10/11/2020      Chris Peirce      Business Analysis              Analyze cash flow variances                                                                          1.6 $      375.00 $              600.00
10/11/2020      Chris Peirce      Sale Process                   Update APA schedules based on call with Pachulski                                                    0.9 $      375.00 $              337.50
10/11/2020      Brian Ayers       Business Operations            review sales forecast                                                                                0.3 $      475.00 $              142.50
10/12/2020      Paul Neitzel      Landlord Negotiations          Call with Kalamazoo landlord re: sale objection                                                      0.1 $      525.00 $               52.50
10/12/2020      Paul Neitzel      Landlord Negotiations          Call with Denise (BFV AP) re: Kalamazoo TI loan payment                                              0.2 $      525.00 $              105.00
10/12/2020      Paul Neitzel      Landlord Negotiations          Follow-up call with Kalamazoo landlord re: loan amortization schedule                                0.2 $      525.00 $              105.00
10/12/2020      Paul Neitzel      Landlord Negotiations          Call with Ned & Liz re: outstanding leases                                                           0.2 $      525.00 $              105.00
10/12/2020      Paul Neitzel      Landlord Negotiations          Call with Ned re: Kalamazoo lease                                                                    0.2 $      525.00 $              105.00
10/12/2020      Paul Neitzel      Business Operations            Summarize weekly sales vs forecast for prior week                                                    0.3 $      525.00 $              157.50
10/12/2020      Paul Neitzel      Business Operations            Call with Nate Gimpel re: chapter 5 claims                                                           0.1 $      525.00 $               52.50
10/12/2020      Chris Peirce      Business Analysis              Cash flow variance analysis                                                                          0.5 $      375.00 $              187.50
10/12/2020      Chris Peirce      Business Analysis              Send daily sales reports for past week to Kyle Okita                                                 0.2 $      375.00 $               75.00
10/12/2020      Paul Neitzel      Business Operations            Discussion of bank accounts with lender and BFV                                                      0.5 $      525.00 $              262.50
10/12/2020      Paul Neitzel      Business Operations            Discuss BI insurance claim and liquor licenses with Travis (Congruent), Ned (BFV) and RC (Jim)       0.4 $      525.00 $              210.00
10/12/2020      Paul Neitzel      Landlord Negotiations          Call with Travis and Ned re: Kalamazoo assurance                                                     0.2 $      525.00 $              105.00
                                                              Case:20-01947-jwb                                Doc #:395 Filed: 11/23/2020                                                   Page 8 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
Date            Professional      Project Category                   Description                                                                                       Hours             Billable Rate       Billable Amount
10/12/2020      Jim Gansman       Business Operations                Call w/ Buyer, Ned and Paul re business interruption insurance and notices to landlords re sale           0.4   $          575.00   $           230.00
10/12/2020      Jim Gansman       Sale Process                       Review of emails re notice to landlords                                                                   0.2   $          575.00   $           115.00
10/12/2020      Jim Gansman       Sale Process                       Emails and calls re business interruption insurance                                                       0.2   $          575.00   $           115.00
10/12/2020      Paul Neitzel      Landlord Negotiations              Email landlord and lawyers re: Stella's amendment                                                         0.2   $          525.00   $           105.00
10/12/2020      Paul Neitzel      Landlord Negotiations              Email and call GRBC landlord re: amendment                                                                0.3   $          525.00   $           157.50
10/12/2020      Paul Neitzel      Landlord Negotiations              Call with Bob Nolan re: Ann Arbor and Stella’s lease                                                      0.2   $          525.00   $           105.00
10/12/2020      Jim Gansman       Business Operations                Research re PPP forgiveness                                                                               0.7   $          575.00   $           402.50
10/12/2020      Paul Neitzel      Landlord Negotiations              Review GRBC cure amount t                                                                                 0.3   $          525.00   $           157.50
10/12/2020      Paul Neitzel      Landlord Negotiations              Call with Travis and Ned re: Kalamazoo lease                                                              0.2   $          525.00   $           105.00
10/12/2020      Paul Neitzel      Landlord Negotiations              Call with Ned and email with Stella's LL re: lease amendment                                              0.2   $          525.00   $           105.00
10/12/2020      Paul Neitzel      Landlord Negotiations              Review and propose revised Ann Arbor amendment language.                                                  0.6   $          525.00   $           315.00
10/12/2020      Jim Gansman       Sale Process                       call w/John and Paul re liquor licenses and DACA w GFS                                                    0.3   $          575.00   $           172.50
10/12/2020      Paul Neitzel      Business Operations                Review and respond re: cure amounts to Nathan Gimball (Paul Hastings)                                     0.3   $          525.00   $           157.50
10/12/2020      Paul Neitzel      Business Operations                Update c/f for new week activity                                                                          0.4   $          525.00   $           210.00
10/12/2020      Paul Neitzel      Business Operations                Call Broad Ripple landlord re: liquor license                                                             0.1   $          525.00   $            52.50
10/13/2020      Paul Neitzel      Landlord Negotiations              Emails with GRBC landlord re: amendment                                                                   0.1   $          525.00   $            52.50
10/13/2020      Paul Neitzel      Landlord Negotiations              Email BFV and counsel re: Stella's amendment                                                              0.1   $          525.00   $            52.50
                                  Attendance at Court Hearings and
10/13/2020      Paul Neitzel      Review of Pleadings                Attend sale hearing                                                                                       1.6 $            525.00   $           840.00
10/13/2020      Paul Neitzel      Sale Process                       Review sale order                                                                                         0.8 $            525.00   $           420.00
10/13/2020      Paul Neitzel      Sale Process                       Calls and Emails w John, Jim and Ned re TSA issues                                                        0.5 $            525.00   $           262.50
                                  Attendance at Court Hearings and
10/13/2020      Jim Gansman       Review of Pleadings                Attendance at Sale Hearing in court. Zoom Call                                                       1.6 $                 575.00   $           920.00
10/13/2020      Paul Neitzel      Landlord Negotiations              review, respond and send Stella's amendment for execution                                            0.4 $                 525.00   $           210.00
10/13/2020      Paul Neitzel      Business Operations                Call & email Broad Ripple LL re: liquor license.                                                     0.2 $                 525.00   $           105.00
10/13/2020      Paul Neitzel      Discussions with Lender            Call with LL and emails with buyer, debtor re: GRBC amendment                                        0.4 $                 525.00   $           210.00
10/13/2020      Paul Neitzel      Discussions with Lender            Call with lender re: GRBC amendment                                                                  0.2 $                 525.00   $           105.00
10/13/2020      Paul Neitzel      Sale Process                       Discussion with buyer re: transfer of liquor license and email to counsel drafting form (WNJ).       0.2 $                 525.00   $           105.00
10/13/2020      Paul Neitzel      Meetings - with Debtor             Discuss GRBC and GFS with Ned                                                                        0.2 $                 525.00   $           105.00
10/13/2020      Paul Neitzel      Business Operations                Prepare and send % rent calculation and backup for HCBR to landlord                                  0.4 $                 525.00   $           210.00
10/13/2020      Paul Neitzel      Landlord Negotiations              Call with GRBC landlord                                                                              0.4 $                 525.00   $           210.00
10/13/2020      Chris Peirce      Business Analysis                  Update cash flow forecast with prior week actuals                                                    0.5 $                 375.00   $           187.50
10/13/2020      Chris Peirce      Business Operations                Cash flow call with company - discuss newco/oldco AP issues, P9 close, and sale closing items        0.5 $                 375.00   $           187.50
10/13/2020      Paul Neitzel      Landlord Negotiations              Emails with Ann Arbor landlord and prep of amendment for signature                                   0.4 $                 525.00   $           210.00
10/13/2020      Chris Peirce      Sale Process                       Send update to Pachulski on APA schedules                                                            0.1 $                 375.00   $            37.50
10/13/2020      Chris Peirce      Sale Process                       Review docket for updated filings for assumed and rejected contracts                                 0.1 $                 375.00   $            37.50
10/13/2020      Paul Neitzel      Landlord Negotiations              Review EL amendment                                                                                  0.5 $                 525.00   $           262.50
10/13/2020      Jim Gansman       Sale Process                       Calls and Emails w John, Paul and Ned re TSA issues                                                  0.5 $                 575.00   $           287.50
10/14/2020      Paul Neitzel      Business Operations                Funds Flow discussion with Tim Gauthier                                                              0.1 $                 525.00   $            52.50
10/14/2020      Paul Neitzel      Business Operations                Emails re: percentage rent process                                                                   0.2 $                 525.00   $           105.00
10/14/2020      Paul Neitzel      Business Operations                call with buyer and debtor re: weekly c/f                                                            1.5 $                 525.00   $           787.50
10/14/2020      Paul Neitzel      Business Operations                Calls and Emails w/ Jim, John, Jason and Ned re liquor licenses, bank account and Payroll and need for0.5
                                                                                                                                                                             TSA$               525.00   $           262.50
10/14/2020      Chris Peirce      Business Operations                Daily cash flow call - discuss oldco/newco payments, prior week actuals vs. forecast, and wind down 1.5
                                                                                                                                                                          budget$               375.00   $           562.50
10/14/2020      Jim Gansman       Business Operations                Calls and Emails w/Paul, John, Jason and Ned re liquor licenses, bank account and Payroll and need for
                                                                                                                                                                          0.5TSA$               575.00   $           287.50
10/14/2020      Jim Gansman       Business Operations                Call from Innovo re K-1's for shareholders and follow-up emails                                      0.3 $                 575.00   $           172.50
10/14/2020      Chris Peirce      Bankruptcy Reporting               Request September bank reconciliations for MOR                                                       0.1 $                 375.00   $            37.50
10/14/2020      Paul Neitzel      Sale Process                       Call with WNJ & Pachulski                                                                            1.3 $                 525.00   $           682.50
10/14/2020      Paul Neitzel      Business Operations                Call with Andrew re: k1s                                                                             0.1 $                 525.00   $            52.50
10/14/2020      Chris Peirce      Sale Process                       Call with Pachulski, WN+J, Ned, and Rock Creek to discuss status of APA schedules and wind down budget
                                                                                                                                                                          1.3 $                 375.00   $           487.50
10/14/2020      Paul Neitzel      Business Operations                Call with Plante re: k1s / shareholder basis                                                         0.4 $                 525.00   $           210.00
10/14/2020      Chris Peirce      Sale Process                       Update and send Congruent debt summary to Justin Goodall of Mastodon                                 0.2 $                 375.00   $            75.00
10/14/2020      Chris Peirce      Business Operations                Update cash flow and upload for UCC and UST                                                          0.5 $                 375.00   $           187.50
10/14/2020      Paul Neitzel      Business Operations                Call with Ned, Mark & Andrew re: cost basis                                                          0.3 $                 525.00   $           157.50
10/14/2020      Paul Neitzel      Business Operations                Call with shareholder re: cost basis of investment                                                   0.1 $                 525.00   $            52.50
10/14/2020      Paul Neitzel      Business Operations                emails re: cost basis of investments with shareholders, company and tax preparers                    0.8 $                 525.00   $           420.00
10/14/2020      Paul Neitzel      Landlord Negotiations              Draft and email proposed cover for lease assignment and assumption                                   0.4 $                 525.00   $           210.00
10/14/2020      Paul Neitzel      Landlord Negotiations              Email and call Detroit LL re: amendment                                                              0.2 $                 525.00   $           105.00
10/14/2020      Paul Neitzel      Landlord Negotiations              Email lender/buyer re landlord negotiations                                                          0.2 $                 525.00   $           105.00
10/14/2020      Chris Peirce      Bankruptcy Reporting               Prepare P9 store P&L's with G&A allocations and interest expense allocations                            1 $                375.00   $           375.00
10/14/2020      Chris Peirce      Bankruptcy Reporting               Prepare and consolidate P9 bank statements and reconciliations for MOR                               1.5 $                 375.00   $           562.50
                                                              Case:20-01947-jwb                                Doc #:395 Filed: 11/23/2020                                             Page 9 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
Date            Professional      Project Category                   Description                                                                                     Hours         Billable Rate     Billable Amount
10/14/2020      Brian Ayers       Bankruptcy Reporting               review and discussion with C Peirce re Sept MOR                                                          0.4 $          475.00 $        190.00
10/15/2020      Jim Gansman       Sale Process                       Email from Travis re business interruption insurance and reply to it Call w? Nathan re same              0.4 $          575.00 $        230.00
10/15/2020      Paul Neitzel      Business Operations                Review Plante email and schedule re: tax basis                                                           0.6 $          525.00 $        315.00
10/15/2020      Paul Neitzel      Business Analysis                  Call with Ned, Tim, Denise re: c/f and payments                                                          0.5 $          525.00 $        262.50
10/15/2020      Paul Neitzel      Landlord Negotiations              Communication with Indy LL re: % rent                                                                    0.2 $          525.00 $        105.00
10/15/2020      Paul Neitzel      Business Operations                Emails re: BI claim                                                                                      0.2 $          525.00 $        105.00
10/15/2020      Paul Neitzel      Business Operations                discussion and email re: s/h tax basis with lender                                                       0.2 $          525.00 $        105.00
10/15/2020      Paul Neitzel      Business Operations                BI claim communications                                                                                  0.3 $          525.00 $        157.50
10/15/2020      Paul Neitzel      Business Operations                D&O waiver language emails                                                                               0.2 $          525.00 $        105.00
10/15/2020      Jim Gansman       Meetings - with Counsel            Calls and emails re potential TSA                                                                        0.7 $          575.00 $        402.50
10/15/2020      Chris Peirce      Business Operations                Cash flow call - review AP items and sales process status                                                0.5 $          375.00 $        187.50
10/15/2020      Chris Peirce      Sale Process                       Email Ned Lidvall and Liz Von Eitzen requesting current contract list for APA schedules                  0.1 $          375.00 $         37.50
10/15/2020      Paul Neitzel      Business Operations                research credit card processor options                                                                   0.4 $          525.00 $        210.00
10/15/2020      Paul Neitzel      Meetings - with Counsel            Call with John Lucas and Jim Gansman re: closing and TSA                                                 0.2 $          525.00 $        105.00
10/15/2020      Paul Neitzel      Business Operations                Emails with Ned & Denise re: AP payments                                                                 0.4 $          525.00 $        210.00
10/15/2020      Chris Peirce      Sale Process                       Update APA schedules with contracts, leases, and cure amounts from Liz Voneitzen                         0.5 $          375.00 $        187.50
10/15/2020      Chris Peirce      Bankruptcy Reporting               Begin redacting bank statements and reconciliations for September MOR                                      1 $          375.00 $        375.00
10/15/2020      Paul Neitzel      Business Analysis                  Update c/f and WDB for latest changes                                                                    2.3 $          525.00 $      1,207.50
10/15/2020      Paul Neitzel      Landlord Negotiations              Send lease assignments and assumptions to landlords                                                      2.2 $          525.00 $      1,155.00
10/15/2020      Paul Neitzel      Landlord Negotiations              Review and discuss East Lansing amendment with CEO Ned                                                   0.4 $          525.00 $        210.00
10/16/2020      Paul Neitzel      Sale Process                       Review APA schedules with Ned (BFV CEO) , WNJ (Liz) and Rock Creek (Chris)                               1.1 $          525.00 $        577.50
10/16/2020      Paul Neitzel      Landlord Negotiations              Assignment & Assumption emails with Holland LL and buyers                                                0.3 $          525.00 $        157.50
10/16/2020      Paul Neitzel      Landlord Negotiations              Review amendment and emails re: Stella's amendments                                                      0.2 $          525.00 $        105.00
10/16/2020      Chris Peirce      Sale Process                       Review APA schedules with Paul Neitzel, Ned Lidvall, and Liz Von Eitzen prior to Pachulski call          1.1 $          375.00 $        412.50
10/16/2020      Paul Neitzel      Business Operations                Call with BFV HR (Ellen) and buyer (Matt & Travis) re: benefit deductions/payroll                        0.5 $          525.00 $        262.50
10/16/2020      Paul Neitzel      Sale Process                       APA schedule review with BFV (Ned), WNJ (Liz), Pachulski (Jason) and Rock Creek (Chris)                    1 $          525.00 $        525.00
10/16/2020      Paul Neitzel      Landlord Negotiations              Lease amendment and assumption emails with WNJ and Detroit LL                                            0.4 $          525.00 $        210.00
10/16/2020      Chris Peirce      Sale Process                       Call with Jason Rosell, Liz Von Eitzen, Ned Lidvall, and Paul Neitzel regarding APA schedules and wind down1 $ budget375.00 $           375.00
10/16/2020      Chris Peirce      Business Analysis                  Send Ned Lidvall files with detail of Music/Cable/Internet GL charges                                    0.2 $          375.00 $         75.00
10/16/2020      Paul Neitzel      Sale Process                       Call with buyer counsel (Paul Hastings), Pachulski and Rock Creek (Jim) re: transition items             0.7 $          525.00 $        367.50
10/16/2020      Paul Neitzel      Business Operations                Emails and calls with Buyer CFO (Matt) and BFV HR (Ellen) re: 401k, benefits, medical policy, etc.       0.6 $          525.00 $        315.00
10/16/2020      Paul Neitzel      Landlord Negotiations              Call and email with Beltline lawyer                                                                      0.3 $          525.00 $        157.50
10/16/2020      Chris Peirce      Sale Process                       Call with Denise Willison to discuss AP reporting for APA and wind down budget                           0.2 $          375.00 $         75.00
10/16/2020      Chris Peirce      Sale Process                       Split AP Aging file from company into pre-sale and post-sale due dates                                   1.3 $          375.00 $        487.50
10/16/2020      Paul Neitzel      Landlord Negotiations              Discuss GRBC amendment and lender approval with LL                                                       0.3 $          525.00 $        157.50
10/16/2020      Paul Neitzel      Landlord Negotiations              Call with BFV CEO (Ned) and email re: GRBC amendment                                                     0.4 $          525.00 $        210.00
10/16/2020      Paul Neitzel      Business Analysis                  UST Fee calculation                                                                                      0.7 $          525.00 $        367.50
10/16/2020      Paul Neitzel      Business Operations                Calls w/ John and Jim re transition issues including payroll, benefits and liquor licenses and need for TSA
                                                                                                                                                                              0.6 $          525.00 $        315.00
10/16/2020      Jim Gansman       Sale Process                       Call w/ John, Ned, Paul and Paul Hastings re outstanding transition issues                               0.7 $          575.00 $        402.50
10/16/2020      Jim Gansman       Business Operations                Multiple Calls w/ Tim, John and Paul re transition issues including payroll, benefits and liquor licenses2.2
                                                                                                                                                                               and $need for 575.00
                                                                                                                                                                                             TSA. Review
                                                                                                                                                                                                     $ of Tim's
                                                                                                                                                                                                           1,265.00
                                                                                                                                                                                                                research on subject.
10/16/2020      Tim Peach         Business Operations                Analysis of benefit plan transfer issues                                                                 2.5 $          600.00 $      1,500.00
10/16/2020      Brian Ayers       Sale Process                       review allocation of pre vs post sale AP                                                                 0.4 $          475.00 $        190.00
10/17/2020      Chris Peirce      Bankruptcy Reporting               Redact bank statements and reconciliations for September MOR                                             2.8 $          375.00 $      1,050.00
10/17/2020      Jim Gansman       Sale Process                       Emails re TSA                                                                                            0.2 $          575.00 $        115.00
10/17/2020      Paul Neitzel      Landlord Negotiations              Calls with GRBC landlord and BFV CEO re: lease amendment and timing of close                             0.8 $          525.00 $        420.00
10/18/2020      Chris Peirce      Business Analysis                  Continue analyzing cash flow variance by comparing sales reports by day to bank receipts                 3.5 $          375.00 $      1,312.50
                                  Attendance at Court Hearings and
10/19/2020      Paul Neitzel      Review of Pleadings                Review GRBC and mark changes to amendment                                                            1.2 $      525.00 $                630.00
10/19/2020      Paul Neitzel      Business Analysis                  Update UST fee split between ch 11 and ch 7                                                          0.4 $      525.00 $                210.00
10/19/2020      Paul Neitzel      Business Operations                Call with CEO (Ned), HR (Ellen) and Payroll (Leann) re: timing of close.                             0.5 $      525.00 $                262.50
10/19/2020      Paul Neitzel      Business Operations                Call with Jason (Pachulski) regarding US trustee fee                                                 0.2 $      525.00 $                105.00
10/19/2020      Chris Peirce      Business Analysis                  Send Kyle Okita and Congruent team the flash sales report                                            0.1 $      375.00 $                 37.50
10/19/2020      Chris Peirce      Business Operations                Request files for cash flow forecast update                                                          0.1 $      375.00 $                 37.50
10/19/2020      Jim Gansman       Business Operations                Call w/ Paul,John,Ned and Jason re TSA regarding payroll, health benefits , 401k and other insurance.1.4
                                                                                                                                                                           Emails
                                                                                                                                                                              $ and other
                                                                                                                                                                                     575.00
                                                                                                                                                                                          calls $re same     805.00
10/19/2020      Paul Neitzel      Business Operations                Call with BFV CEO, Jim, and counsel re TSA                                                           0.9 $      525.00 $                472.50
10/19/2020      Paul Neitzel      Business Operations                Review Detroit and GRBC amendments and send for e-signature                                          0.4 $      525.00 $                210.00
10/19/2020      Paul Neitzel      Business Analysis                  Discussion with Brian re UST fees and TSA disbursements                                              0.7 $      525.00 $                367.50
10/19/2020      Chris Peirce      Business Operations                Compile prior week cash flow actuals for forecast                                                    1.5 $      375.00 $                562.50
10/19/2020      Brian Ayers       Business Analysis                  Discussion with Paul Neitzel re UST fees and TSA disbursements                                       0.7 $      475.00 $                332.50
10/20/2020      Paul Neitzel      Landlord Negotiations              Store and distribute GRBC amendment                                                                  0.2 $      525.00 $                105.00
                                                            Case:20-01947-jwb                           Doc #:395 Filed: 11/23/2020                                             Page 10 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
Date            Professional      Project Category             Description                                                                                       Hours        Billable Rate     Billable Amount
10/20/2020      Paul Neitzel      Business Operations          Call with BFV CEO & AP re: weekly business                                                            0.5 $           525.00 $           262.50
10/20/2020      Paul Neitzel      Business Operations          Review and send GRBC assignment & assumption agreement to landlord for execution                      0.2 $           525.00 $           105.00
10/20/2020      Paul Neitzel      Discussions with Lender      Call with Congruent CFO re: buyer status                                                              0.2 $           525.00 $           105.00
10/20/2020      Paul Neitzel      Landlord Negotiations        Summarize and follow-up on lease assignments & assumptions                                            0.7 $           525.00 $           367.50
10/20/2020      Paul Neitzel      Business Operations          Call with companies TPA re: insurance past close                                                      0.5 $           525.00 $           262.50
10/20/2020      Paul Neitzel      Business Operations          Call with Ned & Jim re: TPA                                                                           0.2 $           525.00 $           105.00
10/20/2020      Jim Gansman       Meetings - with Counsel      Call w/ HNI, Ellen, Tim and Paul re TSA and health plan                                               0.7 $           575.00 $           402.50
10/20/2020      Jim Gansman       Business Operations          Follow up call w Ned and Paul re HNI benefit call                                                     0.2 $           575.00 $           115.00
10/20/2020      Chris Peirce      Business Operations          Cash flow call with company - discuss AP issues related to transition, gathering prior week actual data,
                                                                                                                                                                     0.6and$ status of
                                                                                                                                                                                     375.00
                                                                                                                                                                                       sale process
                                                                                                                                                                                               $        225.00
10/20/2020      Jim Gansman       Sale Process                 call w Congruent, Paul Hastings, Pachulski, WNJ and RC re transition service agreement                0.6 $           575.00 $           345.00
10/20/2020      Paul Neitzel      Meetings - with Counsel      Call with Jim and counsel and buyer re: TSA                                                           0.7 $           525.00 $           367.50
10/20/2020      Paul Neitzel      Business Operations          Call with CEO & HR VP re: TSA                                                                         0.3 $           525.00 $           157.50
10/20/2020      Tim Peach         Business Operations          Analysis of benefit plan transfer issues; conference calls to discuss issues                          2.5 $           600.00 $         1,500.00
10/20/2020      Chris Peirce      Business Operations          Cash flow actuals analysis                                                                            0.5 $           375.00 $           187.50
10/21/2020      Chris Peirce      Business Operations          Cash flow actuals analysis                                                                            2.4 $           375.00 $           900.00
10/21/2020      Chris Peirce      Business Operations          Cash flow call - discuss system change over with new accounts, and bank activity                      0.2 $           375.00 $            75.00
10/21/2020      Tim Peach         Business Operations          Analysis of benefit plan transfer issues                                                              1.5 $           600.00 $           900.00
10/21/2020      Paul Neitzel      Business Operations          Call with Ned & Denise (AP)                                                                           0.1 $           525.00 $            52.50
10/21/2020      Paul Neitzel      Business Operations          Call with buyer CFO re: funds flow                                                                    0.1 $           525.00 $            52.50
10/22/2020      Paul Neitzel      Sale Process                 Call with Kyle re: BR assumption agreement                                                            0.2 $           525.00 $           105.00
10/22/2020      Paul Neitzel      Business Analysis            Call with Ned re: prior week actuals                                                                  0.9 $           525.00 $           472.50
10/22/2020      Paul Neitzel      Sale Process                 Call w Jim and review of first draft of flow of funds                                                 0.3 $           525.00 $           157.50
10/22/2020      Tim Peach         Business Operations          Analysis of benefit plan transfer issues                                                                 1 $          600.00 $           600.00
10/22/2020      Chris Peirce      Business Operations          Update cash flow forecast file with actuals and analyze variances                                        2 $          375.00 $           750.00
10/22/2020      Chris Peirce      Business Operations          Cash flow call with Ned Lidvall - review actuals and discuss closing issues                              1 $          375.00 $           375.00
10/22/2020      Paul Neitzel      Business Analysis            Review WDB & Funds Flow with Brian Ayers                                                              0.7 $           525.00 $           367.50
10/22/2020      Paul Neitzel      Landlord Negotiations        summarize and follow-up on assignment and assumption agreements                                       0.9 $           525.00 $           472.50
10/22/2020      Jim Gansman       Sale Process                 Call w Paul and review of first draft of flow of funds                                                0.3 $           575.00 $           172.50
10/22/2020      Jim Gansman       Sale Process                 Set up call re 401k plan transfer                                                                     0.2 $           575.00 $           115.00
10/22/2020      Brian Ayers       Business Analysis            Call with Paul to review wind down budget and flow of funds at closing                                0.7 $           475.00 $           332.50
10/23/2020      Jim Gansman       Sale Process                 Review of flow of funds.                                                                              0.4 $           575.00 $           230.00
10/23/2020      Paul Neitzel      Business Operations          Call with BFV CEO re funds flow                                                                       0.3 $           525.00 $           157.50
10/23/2020      Chris Peirce      Sale Process                 Send update on APA schedules to Pachulski, WN+J, Rock Creek, and Ned Lidvall                          0.1 $           375.00 $            37.50
10/23/2020      Chris Peirce      Sale Process                 Update APA schedules with property lease descriptions and dates                                       0.6 $           375.00 $           225.00
10/23/2020      Chris Peirce      Sale Process                 Request new corporate office lease from company                                                       0.1 $           375.00 $            37.50
10/23/2020      Paul Neitzel      Business Operations          Zoom with Denise & Matt re: WDB & FF                                                                  0.4 $           525.00 $           210.00
10/24/2020      Paul Neitzel      Landlord Negotiations        Calls and emails with buyer, seller and landlord (Indy) re: assignment & assumption agreement         0.4 $           525.00 $           210.00
10/24/2020      Paul Neitzel      Landlord Negotiations        Review Indy Lease re: guaranty                                                                        0.6 $           525.00 $           315.00
10/24/2020      Paul Neitzel      Business Operations          Review WDB with buyer and counsel                                                                     1.1 $           525.00 $           577.50
10/25/2020      Jim Gansman       Sale Process                 Calls w/Paul, Travis, Ned, Chris and Paul re schedules to close and when closing time                 1.7 $           575.00 $           977.50
10/25/2020      Jim Gansman       Sale Process                 Call w/ Chris, Paul and Brian re wind down budget                                                     0.5 $           575.00 $           287.50
10/25/2020      Jim Gansman       Sale Process                 Call with Paul Neitzel and Chris Peirce regarding APA schedules                                       0.6 $           575.00 $           345.00
10/25/2020      Chris Peirce      Sale Process                 Call with Paul Neitzel and Jim Gansman regarding APA schedules                                        0.6 $           375.00 $           225.00
10/25/2020      Chris Peirce      Sale Process                 Update APA schedules                                                                                  0.5 $           375.00 $           187.50
10/25/2020      Chris Peirce      Sale Process                 Send updated APA schedules to Pachulski, Rock Creek, WN+J, Congruent, and Paul Hastings groups 0.1 $                  375.00 $            37.50
10/25/2020      Chris Peirce      Sale Process                 Call with Paul Neitzel, Jim Gansman, and Brian Ayers to discuss wind down budget                      0.5 $           375.00 $           187.50
10/25/2020      Chris Peirce      Sale Process                 Confirm whether PACA claim from Produce Alliance belongs on executory contract list                   0.1 $           375.00 $            37.50
10/25/2020      Paul Neitzel      Sale Process                 Call with Chris Peirce and Jim Gansman regarding APA schedules                                        0.6 $           525.00 $           315.00
10/25/2020      Paul Neitzel      Sale Process                 Call with Chris Peirce and Travis Baldwin regarding Grubhub and Postmates contracts                   0.1 $           525.00 $            52.50
10/25/2020      Paul Neitzel      Sale Process                 Call w/ Ned Jim and John re true up                                                                   0.3 $           525.00 $           157.50
10/25/2020      Paul Neitzel      Business Operations          Call with Travis & Ned re: status of Indy lease, WDB & funds flow                                     0.5 $           525.00 $           262.50
10/25/2020      Paul Neitzel      Business Operations          Call with Brian Ayers, Jim Gansman, and Chris Peirce to discuss wind down budget                      0.5 $           525.00 $           262.50
10/25/2020      Jim Gansman       Sale Process                 Call w/ Ned Paul and John re true up                                                                  0.3 $           575.00 $           172.50
10/25/2020      Jim Gansman       Sale Process                 Review and comment on emails from seller attorneys re schedules                                       0.7 $           575.00 $           402.50
10/25/2020      Chris Peirce      Sale Process                 Call with Paul Neitzel and Travis Baldwin regarding Grubhub and Postmates contracts                   0.1 $           375.00 $            37.50
10/25/2020      Chris Peirce      Sale Process                 Review contracts for Grubhub and Postmates contracts and emails for any information on start dates0.2 $               375.00 $            75.00
10/25/2020      Chris Peirce      Sale Process                 Update schedules to include Grubhub and Postmates and send to Rock Creek, Congruent, Barfly, and0.2    Paul$Hastings375.00
                                                                                                                                                                                      group $            75.00
10/25/2020      Paul Neitzel      Business Operations          Review WDB with buyer (Matt & Kyle)                                                                      1 $          525.00 $           525.00
10/25/2020      Paul Neitzel      Business Operations          Discuss AP Aging with C Peirce                                                                        0.5 $           525.00 $           262.50
10/25/2020      Chris Peirce      Business Operations          Call with Paul Neitzel to discuss AP aging for schedules                                              0.5 $           375.00 $           187.50
                                                        Case:20-01947-jwb                        Doc #:395 Filed: 11/23/2020                                         Page 11 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
Date            Professional      Project Category         Description                                                                                Hours        Billable Rate    Billable Amount
10/25/2020      Chris Peirce      Sale Process             Send email to Jason Rosell and Liz Von Eitzen regarding future AP invoices                          0.1 $       375.00 $            37.50
10/25/2020      Paul Neitzel      Business Operations      Work on WDB, call with buyer and debtor                                                             4.5 $       525.00 $        2,362.50
10/25/2020      Brian Ayers       Sale Process             Call with Paul Neitzel, Jim Gansman, and Chris Peirce to discuss wind down budget                   0.5 $       475.00 $          237.50
10/25/2020      Brian Ayers       Business Operations      Calls and emails regarding wind down budget revisions                                               1.2 $       475.00 $          570.00
10/26/2020      Chris Peirce      Sale Process             Update APA schedules with AP future invoices and correct landlord names                             0.2 $       375.00 $            75.00
10/26/2020      Chris Peirce      Sale Process             Request confirmation on AP future invoices                                                          0.1 $       375.00 $            37.50
10/26/2020      Chris Peirce      Sale Process             Review updated wind down budget and funds flow                                                      0.5 $       375.00 $          187.50
10/26/2020      Paul Neitzel      Business Operations      Updating WDB for payroll, sales tax checks, cash in-transit and talking with buyer CFO              0.8 $       525.00 $          420.00
10/26/2020      Paul Neitzel      Business Operations      Call with Jason (Pachulski) re accrued payroll                                                      0.2 $       525.00 $          105.00
10/26/2020      Paul Neitzel      Sale Process             Call with Jason (Pachulski) & John (BFV) re: oldco/newco payroll                                    0.4 $       525.00 $          210.00
10/26/2020      Jim Gansman       Sale Process             Review of emails from Buyer re payroll in WDB, calls w/ John , Jason and Paul and response to buyer 0.6
                                                                                                                                                               on company
                                                                                                                                                                    $     position
                                                                                                                                                                           575.00 that
                                                                                                                                                                                    $ it must345.00
                                                                                                                                                                                              remain in WDB
10/26/2020      Jim Gansman       Business Operations      401k transition call w buyer and their reps.                                                        0.7 $       575.00 $          402.50
10/26/2020      Tim Peach         Business Operations      Conference call to discuss benefit plan transfer approach                                           0.7 $       600.00 $          420.00
10/26/2020      Chris Peirce      Sale Process             Emails regarding status of Grubhub and Postmates contracts regarding APA schedules                  0.3 $       375.00 $          112.50
10/26/2020      Chris Peirce      Sale Process             Emails with company requesting Grubhub and Postmates contracts                                      0.2 $       375.00 $            75.00
10/26/2020      Chris Peirce      Sale Process             Upload pre-petition contracts, leases, and employee agreements and provide access to Kyle Okita of0.6
                                                                                                                                                               Congruent
                                                                                                                                                                    $      375.00 $          225.00
10/26/2020      Chris Peirce      Sale Process             Send email to Travis Baldwin and Ned Lidvall regarding GrubHub and Postmates contracts              0.1 $       375.00 $            37.50
10/26/2020      Chris Peirce      Sale Process             Call with Paul Neitzel regarding final AP and Wind Down Budget for APA schedules                    0.2 $       375.00 $            75.00
10/26/2020      Chris Peirce      Sale Process             Finalize APA schedules and send to Pachulski, WN+J, Rock Creek, and Ned Lidvall                     0.5 $       375.00 $          187.50
10/26/2020      Jim Gansman       Sale Process             Emails from/to UCC on WDB,                                                                          0.4 $       575.00 $          230.00
10/26/2020      Jim Gansman       Sale Process             Emails regarding Mark Sellers termination                                                           0.2 $       575.00 $          115.00
10/26/2020      Jim Gansman       Sale Process             Calls regarding Rx, Dental and Vision plans                                                         0.3 $       575.00 $          172.50
10/26/2020      Chris Peirce      Sale Process             Update APA schedules with transferred employee list send to attorneys                               0.2 $       375.00 $            75.00
10/26/2020      Chris Peirce      Sale Process             Review final APA schedules                                                                          0.2 $       375.00 $            75.00
10/26/2020      Jim Gansman       Sale Process             Call w Paul and Jason re assumed contracts                                                          0.3 $       575.00 $          172.50
10/26/2020      Paul Neitzel      Sale Process             Call with Chris regarding final AP and Wind Down Budget for APA schedules                           0.2 $       525.00 $          105.00
10/26/2020      Paul Neitzel      Sale Process             Calls and emails with UCC FA. Preparing schedules to answer questions and support WDB.              2.1 $       525.00 $        1,102.50
10/26/2020      Paul Neitzel      Sale Process             Work with congruent and lawyers on wind-down budget and support                                     4.5 $       525.00 $        2,362.50
10/26/2020      Paul Neitzel      Sale Process             Call w Jim and Jason re assumed contracts                                                           0.3 $       525.00 $          157.50
10/26/2020      Paul Neitzel      Sale Process             Work with Congruent and lawyers on APA Schedules, assumed AP                                          3 $       525.00 $        1,575.00
10/26/2020      Paul Neitzel      Sale Process             Review TSA, talk to Ned & Ellen re: TSA, suggest new language to counsel for TSA                    1.7 $       525.00 $          892.50
10/27/2020      Paul Neitzel      Sale Process             Jason John and Ned discuss AP cap                                                                   0.5 $       525.00 $          262.50
10/27/2020      Jim Gansman       Sale Process             Calls and emails re language for Section 2.3 A/P                                                    0.5 $       575.00 $          287.50
10/27/2020      Paul Neitzel      Sale Process             Call with Travis and Matt Murphy                                                                    0.2 $       525.00 $          105.00
10/27/2020      Chris Peirce      Sale Process             Review emails regarding final AP schedule                                                           0.3 $       375.00 $          112.50
10/27/2020      Paul Neitzel      Sale Process             Multiple calls with Matt Killabrew re: AP liability                                                 0.7 $       525.00 $          367.50
10/27/2020      Paul Neitzel      Sale Process             Multiple calls with Denise (BFV) re: outstanding AP                                                 0.6 $       525.00 $          315.00
10/27/2020      Paul Neitzel      Sale Process             Review AP in process documents from Denise (BFV)                                                    0.8 $       525.00 $          420.00
10/27/2020      Paul Neitzel      Sale Process             Review APA for Excluded liabilities and credit card liabilities                                     0.4 $       525.00 $          210.00
10/27/2020      Paul Neitzel      Sale Process             Review EFT transactions from debtors bank accounts                                                  0.6 $       525.00 $          315.00
10/27/2020      Paul Neitzel      Sale Process             Schedule landlord cures for processing                                                              0.3 $       525.00 $          157.50
10/27/2020      Paul Neitzel      Sale Process             Move sale documents to RCA data site. Remove access from IB.                                        0.2 $       525.00 $          105.00
10/27/2020      Paul Neitzel      Business Operations      Emails re: GFS payment                                                                              0.2 $       525.00 $          105.00
10/27/2020      Paul Neitzel      Business Operations      Emails re: bank access                                                                              0.2 $       525.00 $          105.00
10/27/2020      Paul Neitzel      Business Operations      Bank statement review                                                                               0.7 $       525.00 $          367.50
10/27/2020      Paul Neitzel      Business Operations      Review AP payments vs WDB                                                                           0.8 $       525.00 $          420.00
10/28/2020      Paul Neitzel      Business Operations      Review bank activity                                                                                0.7 $       525.00 $          367.50
10/28/2020      Paul Neitzel      Business Operations      call with Chris and buyer to cutoff bank accounts                                                   0.5 $       525.00 $          262.50
10/28/2020      Paul Neitzel      Business Operations      Processing GFS wire transfer, verifying amounts, transferring money between accounts to make wire0.6 transfer
                                                                                                                                                                    $      525.00 $          315.00
10/28/2020      Paul Neitzel      Business Operations      Transferring funds between accounts and closing accounts.                                           1.4 $       525.00 $          735.00
10/28/2020      Paul Neitzel      Business Operations      Setup WDB details, outstanding checks, AP aging for input of actuals                                1.6 $       525.00 $          840.00
10/28/2020      Paul Neitzel      Business Operations      Call with Chris to discuss bank accounts                                                            0.1 $       525.00 $            52.50
10/28/2020      Paul Neitzel      Business Operations      Follow up call with Chris regarding managing bank balances                                          0.1 $       525.00 $            52.50
10/28/2020      Chris Peirce      Business Operations      Call with Paul Neitzel to discuss bank accounts                                                     0.1 $       375.00 $            37.50
10/28/2020      Chris Peirce      Business Operations      Call with Paul Neitzel and Matt Killebrew regarding funds flow and bank accounts                    0.5 $       375.00 $          187.50
10/28/2020      Chris Peirce      Business Operations      Follow up call with Paul Neitzel regarding managing bank balances                                   0.1 $       375.00 $            37.50
10/28/2020      Chris Peirce      Business Operations      Create file to track bank balances by day by account with activity                                    2 $       375.00 $          750.00
10/28/2020      Chris Peirce      Business Operations      Transfer funds to Mercantile accounts with negative balance                                         0.5 $       375.00 $          187.50
10/28/2020      Chris Peirce      Business Operations      Update oldco bank account file with outstanding sales tax checks                                    0.2 $       375.00 $            75.00
10/28/2020      Chris Peirce      Business Operations      Request all outstanding checks from Denise Willison                                                 0.1 $       375.00 $            37.50
                                                           Case:20-01947-jwb                          Doc #:395 Filed: 11/23/2020                                             Page 12 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
Date            Professional      Project Category            Description                                                                                   Hours           Billable Rate       Billable Amount
10/28/2020      Chris Peirce      Business Operations         Update Outstanding Check list in oldco bank balance file                                            0.8   $          375.00   $           300.00
10/28/2020      Paul Neitzel      Business Operations         BFV insurance discussions with buyer, broker, counsel.                                              0.4   $          525.00   $           210.00
10/28/2020      Chris Peirce      Business Operations         Add EFT's to bank account file                                                                      0.6   $          375.00   $           225.00
10/29/2020      Paul Neitzel      Business Operations         Call with buyer cfo and Chris Peirce to discuss payments                                            0.3   $          525.00   $           157.50
10/29/2020      Paul Neitzel      Business Operations         Call with buyer, Ned, Matt and Chris Peirce                                                         0.5   $          525.00   $           262.50
10/29/2020      Chris Peirce      Business Operations         Call with Paul Neitzel and Matt Killebrew regarding daily bank transactions                         0.3   $          375.00   $           112.50
10/29/2020      Chris Peirce      Business Operations         Update bank activity file with prior day transactions and send to Paul Neitzel and Matt Killebrew     1   $          375.00   $           375.00
10/29/2020      Chris Peirce      Business Operations         Call with Denise Willison, Ned Lidvall, Matt Killebrew, and Paul Neitzel regarding payments to be made
                                                                                                                                                                  0.5   $          375.00   $           187.50
10/29/2020      Paul Neitzel      Business Operations         Phone call and email Plante tax Partner Dean Feenstra re: 2020 tax returns                          0.3   $          525.00   $           157.50
10/29/2020      Paul Neitzel      Business Operations         Document 2020 tax return plan for BFV board of directors                                            1.8   $          525.00   $           945.00
10/29/2020      Paul Neitzel      Business Operations         Document D&O plan for BFV board of directors                                                        1.2   $          525.00   $           630.00
10/29/2020      Chris Peirce      Business Operations         Update bank activity file with checks and ACH's processed                                           0.9   $          375.00   $           337.50
10/29/2020      Chris Peirce      Business Operations         Review bank activity for charges hitting oldco accounts                                             0.6   $          375.00   $           225.00
10/29/2020      Chris Peirce      Business Operations         Download TCF transactions for the week and add to bank activity file for review                     0.5   $          375.00   $           187.50
10/30/2020      Chris Peirce      Business Operations         Update bank activity file with prior day activity and balances                                      0.5   $          375.00   $           187.50
10/30/2020      Paul Neitzel      Business Operations         Call with Chris Peirce, Matt Killabrew and Denise re: oldco/newco payments                          0.7   $          525.00   $           367.50
10/30/2020      Chris Peirce      Business Operations         Call with Denise Willison, Matt Killebrew, and Paul Neitzel to review current week disbursements 0.7      $          375.00   $           262.50
10/30/2020      Paul Neitzel      Business Operations         Board meeting                                                                                         1   $          525.00   $           525.00
10/30/2020      Paul Neitzel      Business Operations         Research on past-due rent owed by the estate for East Lansing                                       0.6   $          525.00   $           315.00
10/30/2020      Jim Gansman       Meetings - with Debtor      Prep for board call and calls w Paul and John re D&O                                                0.5   $          575.00   $           287.50
10/30/2020      Paul Neitzel      Business Operations         Review US Trustee fees from Q3 vs MOR and WDB                                                       0.5   $          525.00   $           262.50
10/30/2020      Paul Neitzel      Business Operations         Produce Alliance PACA claim review                                                                  0.4   $          525.00   $           210.00
10/31/2020      Chris Peirce      Business Operations         Email to Matt Killebrew regarding forecasted expense                                                0.1   $          375.00   $            37.50

                                                                                                                                                  Total        241.2                        $      115,715.00
